Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 23-34 and 46-47 are pending.  Claims 1-22 and 35-45 are cancelled.  Claim 26 is withdrawn. 
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.
Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 recites the limitation “wherein the first fluidic location wherein the fluidic parameter sensor is in an interior of a pump head” is not grammatically correct.  The Examiner interprets the first fluidic location to be in an interior of a pump head and also interprets the fluidic parameter sensor to be in an interior of a pump head. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-25, 27-34, and 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 23 and 32, the limitations “wherein the fluidic parameter sensor is in an interior of a pump head of the pump unit” (claim 23) and “by a sensor in an interior of a pump head of the pump unit” (claim 32) are considered new matter.  The instant specification provides support for a fluidic parameter sensor in a pump unit (Figure 1, pages 4-6); however, there is not support for the sensor being located in an interior of a pump head.  Claims 24-25, 27-31, 33-34, and 46-47 are rejected as well since they depend from claims 23 and 32. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-25, 27-34, and 46-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a mathematical concept relating mass flow rate, a parameter related to density, volumetric flow rate, and composition.  
The limitation of relating the mass flow rate to the volumetric flow rate and a fluidic parameter related to density under its broadest reasonable interpretation covers a mathematic concept; specifically a mathematical relationship.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the following additional elements - “delivering a flow of fluid from a pump at a volumetric flow rate”; “measuring, by a fluidic parameter sensor, a fluidic parameter”; “wherein the first fluidic location wherein the fluidic parameter sensor is in an interior of a pump head of the pump unit”; “modifying, by a pump control unit, the volumetric flow rate delivered by the pump to produce a selected mass flow rate based on the measured fluidic parameter related to density”; “passing the flow of fluid through a chromatographic column packed with a stationary phase”.  The method steps are directed to a generic method of controlling fluid flowing in a chromatographic system.  The method steps are recited at a high-level of generality such that it amounts to no more than merely applying the exception to a generic chromatographic system.  Accordingly, these additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 

	These elements are conventional and well-understood, routine in the field of chromatography.   These limitations do not link the judicial exception in a meaningful way beyond generally linking the use of the mathematical conception to the field of chromatography, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05(e).  These limitations do not add other than what is well-understood, routine, and conventional in the field.  See MPEP 2106.05(d).  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception are not indicative of significantly more.  See MPEP 2106.05(d). The courts have recognized performing repetitive calculations as 
Claim Rejections - 35 USC § 103
Claims 23-25, 27-29, 31-32, 34, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8215922 by Berger et al. (Berger) in view of U.S. Patent Publication No. 2012/0128533 by Deguchi et al. (Deguchi).
In regards to claim 23, Berger teaches a method for controlling fluid flowing through a chromatographic system (abstract; C9/L6-53; C14/L14-19).  Berger teaches delivering a flow of fluid from a pump unit at a volumetric flow rate (C13/L47-56; controlled volumetric delivery; Figure 7; C14/L4-19).  Berger teaches measuring, by a fluidic parameter sensor, a fluidic parameter related to density at a first fluidic location in the chromatographic system, wherein the first fluidic location is within the pump unit at a pump head (Figure 7, process pressure sensor 86; C13/L31-35; C8/L8-11; C13/L22-31).  
Berger teaches modifying the volumetric flow rate delivered by the pump to produce a selected mass flow rate based on the measured fluidic parameter related to density (C9/L36-52).  Berger teaches a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  Berger teaches modifying the flow rates by a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  Berger teaches passing the flow of fluid through a chromatographic column packed with a stationary phase (abstract; C18/L62 to C19/L9).  Berger teaches smoothing pressure ripples (C13/L31-35; C25/L1-5). 
Berger does not teach the fluidic parameter sensor is in an interior of a pump head. 

It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a pressure sensor at a head of a pump, as taught by Deguchi, in the method of Berger in order to accurately measure the pressure of the pump and reduce pressure ripples.  One of ordinary skill in the art would recognize that placing a pressure sensor at the head of the pump is a known location to place a pressure sensor in the art.  
In regards to claim 24, Berger teaches the fluid comprises carbon dioxide and is in or near to a supercritical state (abstract; C3/L41-53; C7/L36-55). 
In regards to claim 25, Berger teaches the volumetric flow rate is an analytical flow rate less than about 10 mL/min (C22/L59-61). 
In regards to claim 27, Berger teaches the fluidic parameter related to density is pressure (Figure 7, pressure trace 96; C13/L31-35).  Berger teaches the method further comprises maintaining a constant temperature of the fluid proximate to the first fluidic location (C11/L38-51). 
In regards to claim 28, Berger teaches the temperature is held constant with a Peltier device (C11/L38-51). 
In regards to claim 29, Berger teaches measuring a temperature of the fluid proximate to the first fluidic location (C11/L38-51). 
claim 31, Berger teaches modifying a pressure of the fluid at a position downstream from the pump (C2/L4-10). 
In regards to claim 32, Berger teaches a method for controlling fluid flowing through a chromatographic system (abstract; C9/L6-53; C14/L14-19).  Berger teaches delivering a flow of fluid from a pump unit at a volumetric flow rate (C13/L47-56; controlled volumetric delivery).  
Berger teaches maintaining a constant temperature of the fluid proximate to a first fluidic location in the chromatographic system (C12/L33-36; C14/L39-43). 
Berger teaches measuring a fluidic parameter related to density at a first fluidic location in the chromatographic system, wherein the first fluidic location is within the pump unit at a pump head (Figure 7, process pressure sensor 86; C13/L31-35; C8/L8-11; C13/L22-31).  
Berger teaches modifying the volumetric flow rate delivered by the pump unit to produce a selected mass flow rate based on the measured pressure (C9/L36-52).  Berger teaches a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  Berger teaches modifying the flow rates by a pump control unit (Figure 7, controller 90; C10/L25 to C11/L2).  Berger teaches passing the flow of fluid through a chromatographic column packed with a stationary phase (abstract; C18/L62 to C19/L9). 
Berger does not teach the fluidic parameter sensor is in an interior of a pump head. 
Deguchi teaches a chromatography method with controlled fluid flow (abstract; [0001]-[0010]).  Deguchi further teaches a pressure sensor at a head of a pump ([0038]).  Deguchi teaches controlling the motor of the pump to minimize pressure ripples ([0038]). Deguchi teaches the fluidic parameter sensor is in an interior of a pump head (Figure 7, pressure sensor 78; [0038]).  

In regards to claim 34, Berger teaches modifying a pressure of the fluid at a position downstream from the pump unit (C2/L4-10).
In regards to claim 46, Berger teaches the volumetric flow rate is modified at a second fluidic location in the chromatographic system (C9/L44-52; C5/L48-65; C13/L46 to C14/L32).  
In regards to claim 47, Berger teaches the second fluidic location is associated with an outlet of the pump unit (C9/L44-52; C5/L48-65; C13/L46 to C14/L32). 
Claims 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8215922 by Berger et al. (Berger) in view of U.S. Patent Publication No. 2012/0128533 by Deguchi et al. (Deguchi), as noted above.
In regards to claim 30, Berger teaches all the limitations as noted above.  Berger teaches it is known in the prior art to inject a sample into the flow of fluid at a positon downstream from the pump unit (claim 33; Figure 12, injector 190; C20/L49-61).  It would be obvious to one of ordinary skill in the art at the time the invention was filed to inject a sample into a flow of fluid downstream from the pump, as taught by Berger, as it is a known configured in the prior art. 
In regards to claim 33, Berger teaches all the limitations as noted above.  Berger teaches it is known in the prior art to inject a sample into the flow of fluid at a positon downstream .
Response to Arguments 
Applicant's arguments filed 9/24/2020 have been fully considered but they are not persuasive. 
In regard to the applicant’s arguments concerning the 101 rejection; the Examiner has oversimplified the Applicant’s claimed invention as being drawn to an abstract idea of a mathematical concept relating to mass flow rate, a parameter related to density/pressure, volumetric flow rate, and composition; the analysis provided does not align with the 2019 Revised Patent Subject Matter Eligibility Guidance; Examiner fails to establish the broadest reasonable interpretation of the claim as a whole by stating that the claim is drawn to math in words; when view as a whole the claimed invention includes a pump unit, a fluidic parameter sensor, a pump control unit, a chromatographic column packed with a stationary phase, and a flow of fluid – these physical elements are combined into a functioning chromatographic system; one of ordinary skill would not refer to a functioning hardware system or method for controlling fluid flowing through this functioning hardware system as not being patent eligible subject matter; the claims are not directed towards a mathematical relationship because the Examiner does not establish the broadest reasonable interpretation of the claim as a whole; the Office Action only relies on the limitations “mass flow rate”, “parameter related to density”, “volumetric flow rate”, and “composition” when considering the claims merely covering a mathematical relationship and fails to include the structural components of the claim; the Examiner’s broadest reasonable interpretation is not compatible with the present specification; the claims are not an abstract idea; Dictionary.com defines an abstract idea; regarding step 2A, prong 2 in the present application the additional elements provide a specific improvement over prior and generic chromatographic system; paragraph [0004] of the specification states that prior system rely on expensive mass flow sensors to control a mass flow rate; the present invention provides a technical solution to a technical problem and a technical improvement over the chromatographic system; the Examiner does not find this persuasive. 
The Examiner notes that this 101 rejection was made under the most recent 2019 Revised Patent Subject Matter Eligibility Guidance.  
The claims are still directed towards a mathematical concept relating mass flow rate, a parameter related to density, volumetric flow rate, and composition.  
As noted above, The limitation of relating the mass flow rate to the volumetric flow rate and a fluidic parameter related to density under its broadest reasonable interpretation covers a mathematic concept; specifically a mathematical relationship.  Accordingly, the claim recites an abstract idea.  This is math in words.  
The analysis has not been oversimplified – Examiner has considered all prongs of analysis.  The Examiner has not failed to consider the structural components of the claim. 
As noted above in the 101 rejection, the additional elements, including a pump unit, a fluidic parameter sensor, a pump control unit, a chromatographic column packed with a stationary phase, and a flow of fluid, do not integrate the judicial exception into a practical application because: 
These elements are conventional and well-understood, routine in the field of chromatography.   These limitations do not link the judicial exception in a meaningful way beyond generally linking the use of the mathematical conception to the field of chromatography, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05(e).  These limitations do not add other than what is well-understood, routine, and conventional in the field.  See MPEP 2106.05(d).  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception are not indicative of significantly more.  See MPEP 2106.05(d). 
In regard to the applicant’s arguments concerning the 102 rejection; Berger does not teach amended limitations “fluidic parameter sensor” being placed at “an interior of a pump head of the pump unit”, the Examiner does not find this persuasive. 
The rejection above has changed in view of the claim amendments. 
As noted above: Berger does not teach the fluidic parameter sensor is in an interior of a pump head. Deguchi teaches a chromatography method with controlled fluid flow (abstract; [0001]-[0010]).  Deguchi further teaches a pressure sensor at a head of a pump ([0038]).  Deguchi teaches controlling the motor of the pump to minimize pressure ripples ([0038]). Deguchi teaches the fluidic parameter sensor is in an interior of a pump head (Figure 7, pressure sensor 78; [0038]).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a pressure sensor at a head of a pump, as taught by Deguchi, in the method of Berger in order to accurately measure the pressure of the pump and reduce pressure ripples.  One of ordinary skill in the art would recognize that placing a pressure sensor at the head of the pump is a known location to place a pressure sensor in the art.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Deguchi teaches a fluidic parameter sensor at an interior of a pump head of a pump unit. 
In regard to the applicant’s arguments that Deguchi does not teach “measuring, by a fluidic parameter sensor, a fluidic parameter related to density at a first fluidic location in the chromatographic system, wherein the first fluidic location wherein the fluidic parameter sensor is in an interior of a pump head of the pump unit”; pressure sensor 78 of Deguchi is external to either pump 71 or 72, the Examiner does not find this persuasive. 
As noted above: Deguchi teaches a chromatography method with controlled fluid flow (abstract; [0001]-[0010]).  Deguchi further teaches a pressure sensor at a head of a pump ([0038]).  Deguchi teaches controlling the motor of the pump to minimize pressure ripples ([0038]). Deguchi teaches the fluidic parameter sensor is in an interior of a pump head (Figure 7, pressure sensor 78; [0038]).  
Figure 7 of Deguchi shows pressure sensor 78 directly connected to the pump 72 at the pump head.  Deguchi explicitly teaches “pressure sensor is attached to a head of a cylinder of a first pump” ([0038]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777